China North East Petroleum Holdings, Ltd. 445 Park Avenue New York, NY10022 August 18, 2009 H. Roger Schwall United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: China North East Petroleum Holdings Limited Amendment No. 1 to Registration Statement on Form S-3 Filed July 23, 2009 Response Letter Dated August 4, 2009 File No. 333-160299 Dear Mr. Schwall: This letter responds to certain comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in the letter from the Staff to China North East Petroleum Holdings, Ltd (the “Company”) dated August 17, 2009. For your convenience, we have included each of the Staff’s comments in italics before each of the Company’s responses.References in this letter to “we,” “our” or “us” mean the Company or its advisors, as the context may require. Exhibit 5.1 Staff Comment 1.Please obtain and file a revised legality opinion in response to the following comments. Response: Attached to this letter as Annex A is our counsel’s proposed revised form of legality opinion in response to your comments.Upon your approval, we will fie it as an exhibit to an amendment to the Registration Statement. Staff Comment 2.We reissue our comment three. It appears that your opinion is improperly limited to Nevada statutory law. Counsel should not limit its opinion to only statutory law or otherwise exclude applicable case law. Response: Our counsel has revised the form of legality opinion to include Chapter 78 of the Nevada Revised Statues, the Nevada Constitution and reported judicial decisions relating thereto as in effect. Staff Comment 3.We note your response to our prior comment 4. The revised opinion should not suggest that counsel is not qualified to opine on the relevant laws. In this regard, we note the statement that the opinion, with respect to Nevada law, is “based solely upon [a] review of a standard compilation thereof.” We also note the assumption that “the laws of the State of New York are the same as those of the State of California (an assumption as to which [you] render no opinion).” Please obtain and file a revised opinion that does not suggest that counsel is not qualified to opine on the relevant laws. In the alternative, obtain and file opinions from counsel qualified to practice in such jurisdictions. Response: A revised form legality opinion is filed herewith as Annex A to address the comment above. Staff Comment 4.We reissue prior comment five. The revised opinion does not opine as to the legality of the common stock purchase rights or the units. Response: A revised legality opinion is filed herewith as Annex A to include an opinion on the legality of the common stock purchase rights and units. In addition, we will revise the Registration Statement by amendment to incorporate by reference the Company’s quarterly report on Form 10-Q filed on August 14, 2009. The Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not asset staff comments as s defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust that you will find the foregoing responsive to the comments of the Staff.Comments or questions regarding this letter may be directed to the undersigned or Matthew Chang, Company counsel, at (415) 955-8900. Sincerely, /s/Wang Hong Jun Wang Hong Jun President Enclosures CC: Matthew Z. Chang The Crone Law Group ANNEX A Exhibit 5.1 OPINION OF THE CRONE LAW GROUP August , 2009 China North East Petroleum Holdings Limited 445 Park Avenue
